BURKE, Justice,
dissenting.
[119] I respectfully dissent The issue before us involves the ability of the State to obtain review of an order of deferral by motion for reconsideration after the order bas been entered. Resolution of this issue implicates our jurisprudence relating to motions for reconsideration, the limited options available to the State to obtain review of adverse rulings in criminal cases, and the fundamental nature of the deferral order that is at the heart of this case.
[120] In Plymale, this Court held that postjudgment motions for reconsideration are not authorized by the Wyoming Rules of Civil Procedure and will, henceforth, be considered a "nullity." Id., ¶ 7, 125 P.3d at 1024. We explained the impact of our determination:
The obvious consequence of categorizing a motion for reconsideration as a nullity is that "all judgments or final orders from *786said motion are a nullity." Pitts, at 1107. See also State ex rel. Pendell v. Adams County Bd. of Elections, 40 Ohio St.3d 58, 531 N.E.2d 713, 715 (Ohio 1988). We emphasize that this includes not only orders denying motions for reconsideration, but orders granting such motions as well. Orders granting a motion for reconsideration, and any action taken pursuant to that order, are void. Applying this principle to the present case, the district court's order denying Mother's motion to reconsider is void.
Id., ¶ 10, 125 P.3d at 1025 (emphasis added). Our holding in Plymale is applicable to post-judgment motions for reconsideration filed in criminal cases. Freeman v. State, 2011 WY 21, 246 P.3d 601, 601-02 (Wyo.2011).
[121] Even though motions for reconsideration are not specifically authorized by the Wyoming Rules of Civil Procedure, we have determined that our holding in Plymale should not be applied to "pre-judgment" motions for reconsideration. Steranko, ¶ 6, 199 P.3d at 1096-97. We justified the distinction stating:
This Court concludes that the rule of Ply-male should not be extended to pre-judgment motions to reconsider. First, the concerns with respect to appeals, as expressed in Plymale, are not present with pre-judgment motions to reconsider. Second, this Court finds that recognizing such motions is consistent with a district court's traditional authority to revise its rulings prior to final judgment. See Broadhead v. Broadhead, 737 P.2d 731, 733 (Wyo.1987) ("[If a trial court in exercise of its discretion may modify tentative decisions until entry of the final order, it does not err in rendering a decree with changed provisions."). Therefore, this Court holds that pre-judgment motions to - reconsider, whether denominated as such or not, are valid in Wyoming.
Id. (emphasis added).
[122] In this case, the majority relies upon our holding in Steranko to reach its conclusion that the motion to reconsider filed by the State was a pre-judgment motion to reconsider because it "was filed and heard before judgment was entered and was not, therefore, a nullity." In reaching that conclusion, the majority apparently concludes that our decision in Plymale only applies in criminal cases where a motion for reconsideration is filed after a judgment and sentence is entered. With all due respect to the majority, such an approach is predicated upon an unjustifiably narrow interpretation of the term "post-judgment" as used in Plymale and overly-broad interpretation of the term "pre-judgment" employed in Steramko.
[123] The "postjudgment" order in Ply-male was an order granting abatement of child support. Id., ¶ 3, 125 P.3d at 1023. As used in Plymale, the term "post-judgment" refers to a motion filed after entry of a final, appealable order. The "pre-judgment" order in Steranko was a "Ruling Denying Continuance and Limiting Testimony" entered the month prior to the scheduled start of trial. We described the order as one that reflects a "tentative" decision within the "district court's traditional authority to revise ... pri- or to final judgment." Steranko, ¶ 6, 199 P.3d at 1097. There is no suggestion that the challenged order in Steranko was a "final, appealable" order. Ms. MeWilliams contends that the order of deferral entered in her case is not such an order. I agree with Ms. McWilliams.
[124] The "Order Pursuant to W.S. § 385-7-1087" is a final, appealable order. Billis v. State, 800 P.2d 401 (Wyo.1990); Meerscheidt v. State, 931 P.2d 220 (Wyo.1997). It is not a pre-judgment order that fits within the Steranko parameters. It is not tentative in any regard.6 It is the type of *787order that may only be challenged by the State in a manner authorized by statute, the rules of criminal procedure, or our precedent. It is not an order that a district court may revisit and revise in the exercise of its discretion. Wyo. Stat. Ann. § 35-7-1087 makes that clear: "Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against him." (Emphasis added.)
(125) In Plymale we recognized that we had previously looked to the substance of a "motion for reconsideration" in order to determine if the motion was premised upon a rule that tolled the time for filing a notice of appeal. We explained the problems associated with that approach and determined that, in the future, parties must properly designate the rule authorizing the motion. Plymale, ¶¶ 6-10, 125 P.3d at 1024-25. In this case, the majority does not identify any statute or rule of criminal procedure that authorizes the State to file the motion. It makes no attempt to look to the substance of the motion. It simply affirms declaring: "The ree-ord supports the conclusion that the State's motion was not a W.R.C.P. 60(b) motion, but was purely a motion to reconsider the district court's deferral order.... The Motion to Reconsider was exactly what its title suggested; it was a request that the court reconsider its decision and 'change its mind.""
[126] In making that statement, the majority has apparently eliminated any requirement that a motion for reconsideration be founded on legitimate, substantive legal grounds. I use the term "apparently" because it is difficult to tell from the opinion whether the motion must be founded on substantive legal grounds. The opinion sends mixed messages. Although it condones the use of motions for reconsideration lacking any substantive basis, the majority also indicates that it is not making any "suggestion that the district court, in the exercise of its discretion, may modify a deferral order willy-nilly." The majority then attempts to tether its decision and the motion for reconsideration to substantive legal grounds. It points out that the district court granted the motion to reconsider because "it believed that it had entered the order of deferral illegally." According to the majority, "That seems like substantive legal grounds." The majority emphasizes that "[the fact that it may be an appealable order really has little to do with whether or not the district court may or may not amend it on the ground that it was an illegal order." But the majority opinion does not uphold the motion for reconsideration and the subsequent Judgment and Sentence on that basis. If it had, this dissent may not have been necessary. Instead, the majority validates "post-judgment" motions for reconsideration that are not tied to any substantive legal foundation. It upholds "post-judgment" motions for reconsideration that merely ask the district court to "change its mind." There is simply no way to reconcile the conclusion reached by the majority with the precedent we established in Plymale.
[127] I am unaware of any rule, statute, or precedent that authorizes the district court to "change its mind" following entry of a deferral order. If there is such a rule, the majority should identify it. We stated unequivocally in Plymale, that a motion for reconsideration is not recognized in the Wyoming Rules of Civil Procedure. The State has not suggested that a motion for reconsideration is authorized by any provision in the Wyoming Rules of Criminal Procedure. At *788the hearing on the motion for reconsideration, counsel for the State recognized the invalidity of a "stand-alone" motion for reconsideration:
Your Honor, immediately before court commenced this morning counsel for the Defendant provided me with a copy of Plynale v. Donnelly, [2006 WY 3, 125 P.3d 1022 (Wyo.2006)] a decision of the Wyoming Supreme Court, and I simply want to point out to the Court that in Plymale- and I'm assuming that she intends to argue Plymale for the proposition that Wyoming does not recognize motions to reconsider.
I would point out to the Court that in paragraph five of the Plymale opinion the Court points out the Wyoming Rules of Civil Procedure provide various methods to obtain relief from judgment, such as those contained in Rules 50, 59, and 60, along with the direct appeal.
Conspicuously absent is a provision for a stand-alone motion for reconsideration. I would point out to the Court that the State is not relying upon any motion of a standalone motion for reconsideration; rather, Your Honor, as we cited in our motion originally, quote: "This motion is brought pursuant to Rule l(a) of the Wyoming Rules of Criminal Procedure and Rule 60 of the Wyoming Rules of Civil Procedure."7
Perhaps more significantly, the decision reached by the majority fails to reflect and take into account the very limited ability of the State to challenge adverse determinations in a criminal case.
In Wyoming, the prosecution in a erimi-nal case does not have the right of direct appeal. Crozier v. State, 882 P.2d 1230, 1286 (Wyo.1994).... The exclusive means available to the State to challenge an adverse ruling in a criminal case is by filing a bill of exceptions in accordance with Wyo. Stat. Ann. §§ 7-12-102 and 108 (Lexis-Nexis 2011) or by filing a petition for writ of review pursuant to W.R.A.P. 18. State v. Newman, 2004 WY 41, ¶ 23, 88 P.3d 445, 453 (Wyo.2004); Crozier, 882 P.2d at 1236.
Ken v. State, 2011 WY 167, ¶ 32, 267 P.3d 567, 575 (Wyo.2011).
[T28] The decision reached by the majority is also at odds with our handling of the State's attempt to challenge other aspects of the district court's ruling. As mentioned in the majority opinion, the State raised several issues in its motion for reconsideration. The State prevailed on its contention that the district court lacked authority to defer acceptance of the guilty plea and sentence for more than one count. However, the district court rejected the State's contention that its consent to the deferral was required. The State attempted to challenge that ruling. It filed a Notice of Appeal. That appeal was docketed in this Court as Case No. S-12-0171. Subsequently, the State attempted to convert its appeal to a "Petition for Writ of Certiorari." According to the State:
After filing its Notice of Cross-Appeal, the State discovered that Crozier v. State, 882 P.2d 1280 (Wyo.1994), appeared to ban cross-appeals and any functional equivalent of an appeal by the State in criminal cases, holding that a bill of exceptions was the exclusive means by which the prosecution could request review of a trial court's ruling. Id. at 1286.
We rejected the State's motion and dismissed the appeal. We explained:
This matter came before the Court upon "Cross-Appellant's Motion to Convert Cross-Appeal to Petition for Writ of Certiorari," e-filed herein July 27, 2012. After a careful review of the motion, the "Motion to Strike Respondent's Motion to Convert," and the file, this Court finds that the motion to convert should be denied and that this improper cross-appeal should be dismissed. Crozier v. State, 882 P.2d 1230, 1236 (Wyo.1994) ("'The legislature has not authorized the State to appeal in a criminal case, and we conclude a cross-appeal is in effect the same as an appeal."). The Court finds that conversion to a writ should not *789be allowed in this case because, inter alia, a bill of exeeptions would provide an adequate remedy under the circumstances of this case. See State v. Newman, 2004 WY 41, ¶ 20, 88 P.3d 445, 452 (Wyo.2004).
[129] In its motion to convert appeal, the State referenced our decision in Billis Bil-lis reflects that an order of deferral is a final, appealable order. It also demonstrates proper use of a bill of exceptions to obtain review of a deferral order that is adverse to the State. In Billis, a county judge wished to enter an order of deferral under Wyo. Stat. Ann. § 7-18-801. The State refused to consent and argued that deferral was inappropriate under the facts of the case. Despite the objection and the failure of the State to consent, the judge entered a deferral order. The State sought appellate review by seeking permission to file a bill of exceptions under Wyo. Stat. Ann. § 7-12-102. We granted the State's application. Billis, 800 P.2d at 404-05. Ultimately, we determined the provision in Wyo. Stat. Ann. § 7-183-801 mandating State consent to a deferral did not violate the constitution. Id., 800 P.2d at 427. The State did not seek a bill of exceptions in this case.8
[130] It should be noted that the Order the State attempted to challenge in this case by appeal was the "Judgment and Sentence" entered by the district court following the hearing on the motion to reconsider. At that hearing, the district court entered the guilty plea on Count II and sentenced appellant on that count. In the Judgment and Sentence the district court also ordered that further proceedings on Count I be deferred. It is that portion of the Judgment and Sentence that the State attempted to challenge in its appeal. It contended that the district court lacked legal authority to grant a deferral without State consent. As I understand the majority opinion, the deferral of Count I in the Judgment and Sentence is not yet a final, appealable order because sentence has not yet been imposed on that count. As mentioned previously, we have held in this case that the State could not challenge that portion of the order by appeal or writ of review and have stated that a bill of exceptions "would provide an adequate remedy" for the State. Despite that determination, under the holding of this opinion, the State could still file a motion for reconsideration, asking the district court to "change its mind" because the order is a pre-judgment order to which our holding in Steranko applies. I would take a different approach,. The two orders have different titles. One is labeled an "Order Pursuant to W.S. $ 35-7-1087" and the other is termed a "Judgment and Sentence." Both, however, are final, appealable orders. A motion for reconsideration seeking review of either order is governed by our decision in Plymale.
[181] A comment regarding footnote 5 of the majority opinion is also warranted. In the footnote, the majority states: "the appellant does not herein directly challenge the authority of a trial court to 'change its mind' and amend a deferral onee the defendant has begun to serve his or her probation under the deferral order. Consequently, this opinion does not address that issue." There is no support in the record for that conclusion.
[132] The majority defines a motion for reconsideration in this opinion as "a request that the court reconsider its decision and 'change its mind.'" Appellant's entire appeal is devoted to that issue. She contends that the motion to reconsider filed by the State was a request by the State that the district court "change its mind" regarding the deferral order. She contends that the deferral order was a final, appealable order, She claims that our holding in Plymale is applicable to the situation presented here because the deferral order was a final, appealable order. She claims that in Plymale, this Court clearly and unequivocally held that motions to reconsider following entry of a final, appealable order are not authorized and should be deemed "null and void." She points out that the pre-judgment motions for *790reconsideration authorized by our decision in Steramko refer to "tentative" pre-trial type decisions, not to "final, appealable orders." It is simply inaccurate to claim that Appellant has failed to "raise the issue." The essence of this case is the nature of the "Order Pursuant to W.S. § 85-7-1037." If it is a "final, appealable order," Plymale controls.
[133] In this case, as a condition of the deferral, Ms. McWilliams was placed on probation for three to five years. With this opinion, the majority opens the door for discretionary reconsideration of the deferral order at any time during the probationary period. I cannot find any support for that approach in our precedent or the Wyoming Rules of Criminal Procedure.
[134] I agree with the majority that the issue that is presented in this appeal is very narrow. We have not been asked whether a district court can correct an illegal deferral order sug sponte. We have not been asked whether W.R.Cr.P. 85(a), which allows an illegal sentence to be corrected "at any time," applies to an illegal deferral order. We have not 'been asked to determine whether the original deferral order was illegal. We have not been asked to identify any, or all, remedies available to the State to challenge the entry of an illegal deferral order.
[1 35] The only issue before us is whether the State can obtain review of an order of deferral by way of a "motion for reconsideration." In order to resolve that issue we must determine whether the "Order Pursuant to W.S. § 35-7-1087" is a "post-judgment order" as that term is applied in Plymale or a "pre-judgment order" as that term is understood in Steramko. If it is a prejudgment order, the motion for reconsideration is authorized. If it is a "postjudgment order," the motion for reconsideration is not permitted and is "null and void." I would conclude that order is a final, appealable order that is governed by Plymale. It is not the type of "tentative" order discussed in Steramko. The precedent we established in Plymale controls the decision we must reach in this case. The motion to reconsider filed by the State was a nullity. The district court's order on that motion is null and void, as is that portion of the Judgment and Sentence entered on the basis of that order. The "Order Pursuant to W.S. § 35-7-1087" should be reinstated.

. The order reflects that it was entered after completion of a presentence investigation report by the Wyoming Department of Corrections, Division of Probation and Parole, that had been ordered by the district court. The court reviewed the report prior to reaching its decision regarding proper disposition of the case. In the order, the district court noted the objections from the State to deferral of the two felony counts, but chose to defer further proceedings on those two counts and did not enter the guilty pleas on those counts. The court entered the guilty plea on Count III and sentenced Defendant to one hundred eighty days in jail, but suspended the sentence, "in lieu of one (1) year of supervised probation, concurrent to her probationary *787terms in Counts I and II." The court awarded defendant credit for 80 days of presentence confinement. As to Counts I and II, the district court:
... ORDERED, ADJUDGED, AND DECREED that on Counts I and II the Defendant is hereby placed on supervised probation while in the State of Wyoming for a term of three (3) to five (5) years, concurrent to one another, upon the following terms and conditions.
After listing the probation conditions, the Court ordered the Defendant to pay various assessments including $200 to the Crime Victim's Compensation Fund on "each of Counts I and II." The order concluded:
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that in the event the Defendant shall violate any of the terms and conditions of probation as set forth herein or any of the rules and regulations of the Department of Corrections, Division of Probation and Parole, she shall be brought directly before this Court on an Order to Show Cause why her probation should not be revoked and why she should not be sentenced on these convictions.


. We have indicated previously that W.R.C.P. 60(b) is a potential avenue of relief from a judgment for a defendant. Padilla v. State, 2004 WY 66, 91 P.3d 920 (Wyo.2004). The State has not established that the rule also is available to it to obtain review of an adverse determination in a criminal case.


. To be clear, I am not saying a bill of exceptions is the only avenue for relief available to the State under these circumstances. A bill of exceptions is specifically authorized by statute. I am simply saying that a "stand-alone" motion for reconsideration and/or a motion filed under W.R.Cr.P. 1 and W.R.C.P. 60 are not authorized. The State has not claimed that any other statute or rule entitles it to the relief it seeks in this case.